UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7594


ALEXANDER J. HARDNETT,

                Petitioner - Appellant,

          v.

ED WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00497-JRS)


Submitted:   March 5, 2015                   Decided:   March 12, 2015


Before WILKINSON and     DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander J. Hardnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander      J.    Hardnett,       a       federal      prisoner,    appeals      the

district     court’s      order     denying         his   28    U.S.C.     § 2241      (2012)

petition.         We have reviewed the record and find no reversible

error.      Accordingly, we grant Hardnett leave to proceed in forma

pauperis, deny the motion for appointment of counsel, and affirm

for   the    reasons      stated    by     the      district      court.      Hardnett v.

Wilson,     No.    3:13-cv-00497-JRS           (E.D.      Va.    filed     Oct.   6,    2014;

entered Oct. 7, 2014).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      this     court    and      argument      would    not     aid   the

decisional process.

                                                                                  AFFIRMED




                                               2